Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 15, 2018

                                     No. 04-17-00644-CV

                        Edgardo BÁEZ and the Báez Law Firm, P.C.,
                                      Appellants

                                              v.

                                    Gilberto VILLEGAS,
                                           Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI02694
                        Honorable David A. Canales, Judge Presiding


                                       ORDER
       In this appeal, Appellee Gilberto Villegas advised this court that Appellants Edgardo R.
Baez and The Baez Law Firm filed a suggestion of bankruptcy. The suggestion discloses that
Appellants filed a voluntary petition for bankruptcy in the United States Bankruptcy Court for
the Western District of Texas under Case No. 18-51281-cag on June 1, 2018. See 11 U.S.C.
§ 362 (2012); TEX. R. APP. P. 8.1.
       Accordingly, this appeal and all time periods under the Texas Rules of Appellate
Procedure are stayed from the date the bankruptcy petition was filed in the bankruptcy court.
See 11 U.S.C. § 362 (“Automatic stay”); TEX. R. APP. P. 8.2.
       This appeal is ABATED. For administrative purposes, the appeal will be treated as a
closed case unless and until it is reinstated in accordance with Rule 8.3 of the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 8.3.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court